The plaintiffs in error were jointly charged, tried, and convicted in the county court of Payne *Page 155 
county on an information charging that the defendants, William McKinley, John McKinley, and Alex Tallchief, did on the 2d day of August, 1920, unlawfully carry and convey one quart of whisky from a place in said county unknown to another place in said county, a quarter of a mile north and one-fourth of a mile west of the baseball diamond, near Yale, and, in accordance with the verdicts of the jury, William McKinley was sentenced to be confined for 30 days in the county jail and to pay a fine of $100, and John McKinley and Alex Tallchief were each sentenced to be confined for 30 days in the county jail and to pay a fine of $50. From the judgments they appealed.
No brief has been filed and no appearance made in behalf of plaintiffs in error in this court, and for this reason, when the case was called for final submission, the Attorney General moved to affirm the judgment of the lower court.
In misdemeanor cases, where no brief is filed and no argument made, we do not consider it the duty of this court to make a careful examination of the testimony to determine whether the trial court erred in its rulings on the admission or rejection of testimony. In this case we have examined the information and the instructions of the court and the judgments entered, and we have failed to discover any prejudicial error.
The judgments of the lower court are therefore affirmed.